ORDER

RADER, Circuit Judge.
On April 30, 2003, this court directed Patricio B. Bautista to show cause why this appeal should not be dismissed as untimely. No response has been received.
Judgment was entered by the Court of Appeals for Veterans Claims on September 3, 2002. Any appeal of that judgment was due within 60 days, or by November 4, 2002. 38 U.S.C. § 7292(a); 28 U.S.C. § 2107(b); Fed. RApp. P. 4(a)(1). Bautista’s appeal was filed on March 6, 2003. Because that notice was untimely filed, we have no jurisdiction and this appeal must be dismissed. See Sofarelli Assoc., Inc. v. *846United States, 716 F.2d 1395 (Fed.Cir.1983).
Accordingly,
IT IS ORDERED THAT:
(1) This appeal is dismissed.
(2) Each side shall bear its own costs.